DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Rejoinder
Claims 13–19, 21, and 22 are rejoined.
Reasons for Allowance
Claims 1, 4–11, 13–19, 21–24, and 26 are allowed. The following is Examiner’s statement of reasons for allowance:
Odak1 and Robinson2 are considered to be the nearest prior art. However, as it applies to each of independent claims 6, 13, 23, and 26, neither of these references teach nor fairly suggest the claimed loading platform and loading platform drive motor. Additional details are as follows.
Independent claims 6, 13, and 23
Odak suggests that its loaded platform is mounted by hand. (Odak FIG. 6 (showing loading of, inter alia, cassette 16 onto an actuator area (i.e., loading platform) 32).) With this in mind, in relation to claims 6, 13, and 23, respectfully Examiner does not see why a person of ordinary skill in the art would have been motivated to modify Odak’s invention such that: (A) the loading platform per se includes a loading platform drive motor; and (B) said loading platform drive motor would be further modified to provide the respective “automatic” loading described in each of independent claims 6, 13, and 23.
In addition, Robinson discloses a cassette (i.e., loading platform) 26. (Robinson FIG. 2.) However, Robinson fails to disclose, inter alia, a loading platform drive motor. Respectfully Examiner does not see why a person of ordinary skill in the art would have been motivated to modify Robinson such a 
Independent claim 26
Regarding independent claim 26, both Odak and Robinson fail to disclose a “loading platform [which] is configured to undergo translational motion at least partially independent of a remainder of the durable module so as to move the entire housing of the disposable module with respect to the remainder of the durable module” and a “plurality of tubing loops [which] are configured to engage the one or more pumps via [] translational motion of the loading platform.” (Claim 26 (italics added).) For example, both references fail to disclose a housing for a disposable module, wherein said housing moves with respect to a durable module. Likewise, both references also fail to disclose tubing loops configured to engage, via translational motion, one or more pumps of a loading platform.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773         


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                                                                                                                                                                                                                       






    
        
            
        
            
        
            
    

    
        1 US 6,471,855 B1, issued October 29, 2002 (“Odak”).
        2 US 2003/0229302 A1, published December 11, 2003 (“Robinson”).